Conviction for transporting intoxicating liquor; punishment, two years in the penitentiary.
The proof in this case shows without dispute that appellant was arrested by officers a little while before day on Sunday morning driving along the road in Cherokee county, and that a search of his car revealed the presence of five gallons of whisky. The officers testified, without contradiction, that they had information which they regarded as reliable that appellant transported whisky along that way every Saturday night. We regard the showing of probable cause sufficient, and that the facts demonstrate appellant's guilt. We have examined each of the *Page 121 
bills of exception found in the record, and see no necessity for discussing any of them.
The judgment will be affirmed.
Affirmed.